Order entered August 19, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00357-CR

                              JOSHUA LEE DIXON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-82812-2014

                                            ORDER
       The Court REINSTATES the appeal.

       On June 15, 2015, appellant filed a pro se motion to dismiss his appeal. Because the

motion was not signed by counsel, as is required by Texas Rule of Appellate Procedure 42.2(a),

the Court sent a copy of the letter to counsel for a determination of whether counsel concurred in

the decision. Counsel never responded. On July 1, 2015, appellant filed a second pro se motion

to dismiss his appeal. Therefore, on July 1, 2015, we ordered the trial court to make findings

regarding whether appellant desires to pursue the appeal. While the appeal was abated pending

receipt of the trial court’s findings, appellant filed a third pro se motion to dismiss his appeal.

On August 17, 2015, we received the trial court’s finding that appellant does not wish to pursue

the appeal. We ADOPT the finding.
       Because the Court has never received a motion to dismiss the appeal that is signed by

both appellant and counsel, we DENY the motions to dismiss.

       We ORDER the appeal submitted without briefs and without argument. as of the date of

this order to a panel consisting of Justices Fillmore, Myers, and Evans. See TEX. R. APP. P.

38.8(b)(4).

                                                 /s/    ADA BROWN
                                                        JUSTICE